Citation Nr: 0002134	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  97-16 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
and multiple myeloma, claimed as the result of exposure to 
Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from April 2, 1968, to April 30, 1968.  This appeal arises 
from a February 1997 rating decision of the Department of 
Veterans Affairs (VA), Montgomery, Alabama, regional office 
(RO).  

In June 1999, the case was remanded in order to schedule the 
veteran for a requested hearing before the Board of Veterans' 
Appeals (Board).  In October 1999, a hearing was held in 
Montgomery, Alabama, before the Board member rendering this 
decision, who was designated by the Chairman to conduct that 
hearing pursuant to 38 U.S.C.A. § 7102(b) (West 1991 & Supp. 
1999).  


FINDINGS OF FACT

1.  There is no objective evidence that the veteran currently 
has peripheral neuropathy or multiple myelomas.  

2.  The claims of service connection for peripheral 
neuropathy and multiple myelomas, claimed as the result of 
exposure to Agent Orange, are not plausible.  

3.  VA has no statutory duty to assist a veteran in the 
development of facts pertinent to claims which are shown to 
be not well grounded.


CONCLUSION OF LAW

The veteran has not submitted evidence of well grounded 
claims for service connection for peripheral neuropathy and 
multiple myelomas, claimed as the result of exposure to Agent 
Orange.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered at the outset is 
whether the veteran's claims are well grounded; that is, 
whether they are plausible, meritorious on their own, or 
otherwise capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  If a particular claim is not well 
grounded, then the appeal fails and there is no further duty 
to assist in developing facts pertinent to the claim since 
such development would be futile.  38 U.S.C.A. § 5107(a) 
(West 1991). 

For service connection to be granted, it is required that the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991).  

With respect to Agent Orange, the Board notes that a veteran 
who, during active service, served in the Republic of Vietnam 
during the Vietnam era, and has a disease listed at 38 C.F.R. 
§ 3.309(e) (1999), shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that he was not exposed to 
any such agent during service.  Diseases or disorders which 
have been positively associated with Agent Orange exposure 
are chloracne or other acneform diseases consistent with 
chloracne, porphyria cutanea tarda, Hodgkin's disease, non-
Hodgkin's lymphoma, respiratory cancers, prostate cancer, 
multiple myeloma, soft-tissue sarcomas, and acute and 
subacute peripheral neuropathy.  38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (1999).  

At the outset, the Board notes that the veteran has reported 
that he was employed in Vietnam from 1966 to 1968 as a 
Merchant Marine affiliated with the United States Coast 
Guard.  The Coast Guard concluded in 1985 that the veteran 
was a merchant seaman and was not a member of the Coast 
Guard.  The RO has been unable to confirm whether the veteran 
had any period of service which would qualify him for the 
presumption of exposure to a herbicide agent during service.  
However, given the basis of the Board's decision in this 
case, the issue of the nature of the veteran's service is not 
relevant and will not be further addressed in this decision.

An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  The evidence must "justify a 
belief by a fair and impartial individual" that the claim is 
plausible.  38 U.S.C.A. § 5107(a) (West 1991).  Where such 
evidence is not submitted, the claim is not well grounded, 
and the initial burden placed on the appellant is not met.  
See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the appellant must be accepted as true for the 
purposes of determining whether a claim is well grounded, 
except where the evidentiary assertion is inherently 
incredible.  See King v. Brown, 5 Vet. App. 19 (1993).  In 
this case, the appellant's evidentiary assertions as to the 
relationship between his current claimed disorders and his 
period of service or exposure to Agent Orange are inherently 
incredible when viewed in the context of the total record. 

The Board has reviewed the record following the guidelines 
for a well-grounded claim as set forth in Caluza v. Brown, 7 
Vet. App. 498 (1995), specifically, that there must be: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the in-service disease or injury and 
the current disability as provided by competent medical 
evidence.  Alternatively, the third Caluza element can be 
satisfied under 38 CFR 3.303(b) (1999) by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  See also 38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1995); Layno v. Brown, 6 Vet. App. 
465, 470 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992). 

The service medical records pertaining to the veteran's brief 
period of active duty during 1968 show no treatment or 
complaints related to the claimed disorders.  The veteran was 
treated for malignant melanoma on his left arm in 1980.  In 
February 1983, he reported bilateral arm paresthesia.  Nerve 
conduction studies found no evidence of peripheral neuropathy 
in bilateral upper extremities.  Review of the entire medical 
record reveals no diagnoses of peripheral neuropathy or 
multiple myeloma at any time.

The objective medical evidence simply does not demonstrate 
that the veteran has, or ever had, either of the claimed 
disorders.  In the absence of a current disability, his 
claims for service connection are not well-grounded.  See 
Caluza, supra.  The Board has carefully considered the 
veteran's statements with respect to his claims; however, 
through his statements alone, he cannot meet the burden 
imposed by section 5107(a) merely by presenting his lay 
statements as to the existence of disability and a 
relationship between that disability and his service because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical etiology or diagnosis cannot 
constitute evidence to render a claim well grounded under 
section 5107(a); if no cognizable evidence is submitted to 
support the claim, the claim cannot be well grounded.  Tirpak 
v. Derwinski, 2 Vet. App. 609, at 611 (1992). 

Where a claim is not well-grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69 (1995). While the RO's denial was based 
on its determination that the veteran did not have service 
which would qualify him for the presumption of exposure to a 
herbicide agent, implicit in its determination was that there 
was no objective evidence showing that he has the claimed 
disorders.  Unlike the situation in Robinette, the veteran 
has not put VA on notice of any specific piece of evidence 
that, if submitted, could make his claim well-grounded.  See 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).

The Board has noted the accredited representative's argument 
that certain provisions of M21-1 are the equivalent of VA 
regulations and are applicable to the duty to assist when a 
claim is not well grounded.  However, the Board notes that a 
recent decision of the United States Court of Appeals for 
Veterans Affairs (Court) determined that the cited provisions 
were not substantive but merely interpretive rules.  
Moreover, VA cannot assist a claimant in developing a claim 
that is not well grounded.  Morton v. West, 12 Vet. App 477 
(1999), req. or en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App July 28, 1999) (per curiam).


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

